Title: To James Madison from Nathan Sanford, 2 March 1815
From: Sanford, Nathan
To: Madison, James


                    
                        
                            Sir
                        
                        Albany 2nd. March 1815.
                    
                    I have transmitted to the Secretary of State, my resignation of the office of Attorney of the United States, for the District of New York.
                    I beg leave to recommend to you, Roger Skinner Esquire, as highly worthy and fit, to succeed to that office. Mr. Skinner, is a native of Connecticut; and has resided in this State, nearly twenty years. He is a man of sound talents, and a good lawyer. He has been a member of the Assembly; and has filled the place of District Attorney or public prosecutor for the State, in criminal cases, in one of the Districts. His character, is perfectly fair and pure; and I have the highest confidence in his integrity. He is greatly and justly esteemed, by many of the best men in the State. Mr. Skinner, now resides in Washington County; and if this office should be conferred on him, he will remove to the City of New York. He would, I have no doubt, fill the office ably, faithfully, and to the satisfaction of the public. Having perceived, that a Bill is before the House of Representatives, for the appointment of a District Attorney for the Northern District of this State, I wish, if the Bill should pass into a law, to recommend Mr. Skinner, as the Attorney for the Southern District.
                    I pray you to excuse the irregularity, if you shall deem it one, of addressing you directly, on this subject. With perfect respect I have the honor to be Sir Your most obedient servant
                    
                        
                            Nathan Sanford
                        
                    
                 